Citation Nr: 9935575	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-33 842A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic prostatism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1996.

This matter comes me before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1996 rating 
decision from the Jackson, Mississippi Regional Office (RO).  
That determination, in pertinent part, denied service 
connection for disability manifested by numbness of the feet, 
a right ankle disorder, and chronic prostatism.  That 
determination also granted service connection for 
degenerative disk disease and osteoarthritis of the cervical 
spine, status post C5-6 anterior cervical diskectomy and 
fusion, and assigned a schedular 20 percent evaluation for 
that disability.

In his Appeal to the Board (VA Form 9) received in December 
1997, the veteran stated that he wished to withdraw the issue 
of entitlement to service connection for a disability 
manifested by numbness of the feet from appellate 
consideration.  He also stated that he was seeking a 60 
percent rating for the cervical spine disability.

A hearing was held before a hearing officer at the RO in July 
1998.  By a rating action dated in October 1998, the RO 
assigned a schedular 60 percent evaluation for degenerative 
disk disease and osteoarthritis of the cervical spine, status 
post C5-6 anterior cervical diskectomy and fusion and granted 
service connection for residuals of a right ankle sprain.  
The RO noted that this was considered to be a total grant of 
benefits sought.  

In a statement received in March 1999, the veteran stated 
that he agreed with the decision of increase disability from 
20 percent to 60 percent for degenerative disk disease of the 
cervical spine and service connection for residuals of a 
right ankle sprain.  Thus, this is considered to be a full 
grant of benefits sought on appeal for both of these issues.  
The Board is proceeding accordingly with the issue remaining 
on appeal, as listed on the title page of this decision.


FINDING OF FACT

The claim for entitlement to service connection for chronic 
prostatism is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
prostatism is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim. See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation. See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The veteran contends, in essence, that he suffers from 
chronic prostatitis as a result of his active service.  The 
service medical records reveal that the veteran was seen for 
complaints of prostate problems, including frequency, urgency 
and tenesmus, of approximately several weeks duration in 
October 1995.  The diagnosis was acute prostatitis.  In 
November 1995 and January 1996 he was seen on several 
occasions for prostate problems.  The diagnoses included 
persistent prostatitis and prostatism.

A VA examination was conducted in December 1996.  At that 
time the veteran reported that he had a one year history of 
prostate problems.  He described pain mainly in the right 
perineal area, which was associated with prolonged sitting.  
He reported nocturia times one and frequency times eight.  He 
drank plenty of coffee and fluids.  He denied urea, 
hesitancy, hematuria and dysuria.  He stated that his primary 
care physicians prescribed Hytrin in the past and that he has 
had "good results" with that medication.  The impression 
was no evidence of any genitourinary pathology detected and 
that the veteran had urinary frequency secondary to fluid 
consumption.

The veteran testified at a RO hearing in July 1998 that he 
had been taking Hytrin for his prostate disorder for the 
prior two to three years.  He indicated that despite the 
medication, he was still experiencing pain.  The veteran's 
wife testified that the veteran has to go to the bathroom 
extremely often due to his chronic prostatism.

The veteran received intermittent treatment at VA and 
military facilities from 1996 to 1998 for various disorders.

To summarize, lay statements and testimony describing 
symptoms of a disease are considered to be competent 
evidence.  Where the determinative issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

In this regard the service medical records show that the 
veteran was treated for prostatism in 1995 and 1996.  The 
prostatism was characterized as persistent.  The December 
1996 VA examination report found no disability the prostate.  
However, during his hearing the veteran indicated that he 
continued to take medication for the prostatism and was still 
experiencing symptoms,

The Board finds that the evidence tends to show that a 
chronic disability involving the prostate may have been 
present during service.  Accordingly, the claim is well 
grounded.


ORDER

The claim of entitlement to service connection for chronic 
prostatism is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
chronic prostatism is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The duty of the VA to assist includes a thorough and 
contemporaneous and through VA examination.   Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  In view of the inservice 
findings and the veteran's hearing testimony, the Board is of 
the opinion that a VA examination would be of assistance in 
rendering a determination in this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for chronic prostatism since 
his release from active duty.  The RO 
should then obtain all records which are 
not on file.  The veteran should be 
informed that he has the opportunity to 
submit any other additional evidence and 
arguments in support of his claim.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  A VA examination should be conducted 
by a specialist in genitourinary 
disorders to determine the nature, 
severity, and etiology of the claimed 
prostatism.  All indicated tests and 
studies should be accomplished.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner in 
conjunction with the examination.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the veteran has 
prostatism?  If yes, whether it is as 
likely as not that the prostatism is 
related to the veteran's period of active 
duty?  A complete rational for any 
opinion expressed should be included in 
the examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of entitlement to service 
connection for chronic prostatism.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the specified time within which to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
appellate consideration.  The Board implies no conclusions, 
either legal or factual, by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







